 





Exhibit 10.5

 

SERVICE AGREEMENT

 

THIS AGREEMENT made this 30th day of April 2020 (the “Effective Date”).

 

BETWEEN:

 

Slinger Bag Inc., a Nevada corporation

 

(the “Company”)

 

AND:

 

Nest Consulting Inc., a Delaware corporation acting through Juda Honickman (the
“Executive”)

 

A. The Company has offered the Executive the position of Chief Marketing Officer
of the Company.

 

B. The Company and the Executive wish to formally record the terms and
conditions upon which the Executive will be hired by and serve as chief
marketing officer of the Company.

 

C. Each of the Company and the Executive has agreed to the terms and conditions
set forth in this Agreement, as evidenced by their respective execution hereof.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the premises
and the mutual covenants and agreements herein contained, the parties hereto
covenant and agree as follows:

 

Article 1

CONTRACT FOR SERVICES

 

1.1 Engagement the Executive as Chief Marketing Officer. (a) The Company hereby
agrees to hire the Executive as Chief Marketing Officer in accordance with the
terms and provisions hereof.

 

  (i) Term. Unless terminated earlier in accordance with the provisions hereof,
this Agreement will commence on the Effective Date and will continue for a
period of three (3) years therefrom (the “Term”).

 

  (b) Service. The Executive agrees to faithfully, honestly and diligently serve
the Company and to devote the time, attention efforts to further the business
interests of the Company and utilize his professional skills and care during the
Term.

 

1

 

 

1.2 Duties: The Executive’s services hereunder will be provided on the basis of
the following terms and conditions:

 

  (a) Reporting directly to the Chief Executive Officer of the Company, the
Executive will serve as the Company’s Chief Marketing Officer;         (b) The
Executive will be responsible for setting and managing the Company’s marketing
and promotion activities, operations and campaigns, liaising and instructing
outside service providers, in each case, subject to any applicable law and to
instructions provided by the chief executive officer of the Company from time to
time.         (c) The Executive will faithfully, honestly and diligently serve
the Company and cooperate with the Company and utilize maximum professional
skill and care to ensure that all services rendered hereunder are to the
satisfaction of the Company, acting reasonably, and the Executive will provide
any other services not specifically mentioned herein, but which by reason of the
Executive’s capability, the Executive knows or ought to know to be necessary to
ensure that the best interests of the Company are maintained.         (d) The
Executive will assume, obey, implement and execute such duties, directions,
responsibilities, procedures, policies and lawful orders as may be determined or
given from time to time by the Company.         (e) The Executive will report
the results of his duties hereunder to the Company as it may request from time
to time.

 

Article 2

COMPENSATION

 

2.1 Remuneration.

 

  (a) The Executive’s annual base salary shall be one hundred thousand United
States dollars ($102,000 (together with any increases thereto as hereinafter
provided, the “Base Salary”). The Base Salary shall be payable on a monthly
basis in 12 installments in accordance with the Company’s normal payroll
procedures in effect from time to time. The Base Salary may be increased by the
Board from time to time during the Term, but shall be reviewed by the Board at
least annually.           (b) The Company shall also issue Executive as soon as
reasonably practicable warrants to purchase 2,500,000 shares of common stock in
the form attached hereto as Annex A. The Company agrees to bear all costs and
fees to be charged by the Company’s transfer agent in respect of such shares.

 

2

 

 

  (c) In addition to the foregoing, the Company will grant the Executive
additional compensation in the form of cash or shares in cases of extraordinary
contribution by him to the benefit of the Company as the Board of Directors of
the Company will decide.         (d) The Executive’s position with the Company
requires a special degree of personal trust, and the Company is not able to
supervise the number of working hours of the Executive. Therefore, the Executive
will not be entitled to any additional remuneration whatsoever for his work with
the exception of that specifically set out in this Agreement. The Executive has
other business interests and, as such, shall be permitted to spend such time as
the Executive deems necessary or expedient on such interests, so long as there
is no adverse material impact on the Executive’s performance of his obligations
hereunder.  

 

2.2 Incentive Plans. The Executive will be entitled to participate in any bonus
plan or incentive compensation plans (including, without limitation, equity or
option plans) for its directors, officers or employees adopted by the Company.
The Executives bonus payment level will be set at a minimum of 50% of the annual
gross base salary. It is agreed that any such plans will be retroactive to the
Effective Date.     2.3 Expenses. The Executive will be reimbursed by the
Company for all reasonable business expenses incurred by the Executive in
connection with his duties. This includes, but is not limited to, payments of
expenses incurred when traveling abroad and others. In this connection, the
Executive will be issued, as soon as practicable, a Company credit card that the
Executive will use to pay for any and all expenses that pertain to the Company.

 

Article 3

Insurance and Benefits

 

3.1 Liability Insurance Indemnification. The Company will insure the Executive
(including his heirs, executors and administrators) with coverage under a
standard directors’ and officers’ liability insurance policy at the Company’s
expense.

 

Article 4

CONFIDENTIALITY AND NON-COMPETITION

 

4.1 Maintenance of Confidential Information.

 

  (a) The Executive acknowledges that, in the course of performing his
obligations hereunder, the Executive will, either directly or indirectly, have
access to and be entrusted with confidential information (whether oral, written
or by inspection) relating to the Company or its respective affiliates,
associates or customers (the “Confidential Information”).         (b) The
Executive acknowledges that the Company’s Confidential Information constitutes a
proprietary right, which the Company is entitled to protect. Accordingly, the
Executive covenants and agrees that, as long as he works for the Company, the
Executive will keep in strict confidence the Company’s Confidential Information
and will not, without prior written consent of the Company, disclose, use or
otherwise disseminate the Company’s Confidential Information, directly or
indirectly, to any third party.

 

3

 

 

  (c) The Executive agrees that, upon termination of his services for the
Company, he will immediately surrender to the Company all Company Confidential
Information then in his possession or under his control.

 

4.2 Exceptions. The general prohibition contained in Section 4.1 against the
unauthorized disclosure, use or dissemination of the Company’s Confidential
Information will not apply in respect of any Company Confidential Information
that:

 

  (a) is available to the public generally;         (b) becomes part of the
public domain through no fault of the Executive;         (c) is already in the
lawful possession of the Executive at the time of receipt of the Company’s
Confidential Information; or         (d) is compelled by applicable law or
regulation to be disclosed, provided that the Executive gives the Company prompt
written notice of such requirement prior to such disclosure and provides
commercially reasonable assistance at the request and expense of the Company, in
obtaining an order protecting the Company’s Confidential Information from public
disclosure.

 

Article 5

termination

 

5.1 Termination of Employment. The Executive’s employment may be terminated only
as follows:

 

  (a) Termination by the Company

 

  (i) For Cause. The Company may terminate the Executive’s employment for Cause.
        (ii) Without Cause. The Company may terminate Executive’s employment at
any time by giving Executive 60 days prior written Notice of the termination. In
such case, 100% of the Executive’s unvested stock, warrant and option
compensation of any nature will vest without any further action required on the
part of the Executive or the Company and the Company will deliver to the order
of the Executive promptly upon receipt of a written demand of the Executive such
shares of common stock or options at its sole expense as become due to Executive
hereunder. The Executive’s right to receive compensation whether in cash or
securities shall survive any termination of this Agreement Without Cause.

 

4

 

 

  (b) Termination by the Executive

 

  (i) For Good Reason. The Executive may terminate the Executive’s employment
with the Company for Good Reason.         (ii) Without Good Reason. The
Executive may voluntarily terminate the Executive’s employment with the Company
at any time by giving the Company 30 days prior written Notice of the
termination.

 

  (c) Termination Upon Death or Disability

 

  (i) Death. The Executive’s employment shall terminate upon the Executive’s
death.         (ii) Disability. The Company may terminate the Executive’s
employment upon the Executive’s Disability.

 

  (d) For the purpose of this Article 5, “Cause” means:

 

  (i) Breach of Agreement. Executive’s material breach of Executive’s
obligations of this Agreement, not cured after 30 days’ Notice from the Company.
        (ii) Gross Negligence. Executive’s gross negligence in the performance
of Executive’s duties.         (iii) Crimes and Dishonesty. Executive’s
conviction of or plea guilty to any crime involving, dishonesty, fraud or moral
turpitude.         (iv) In the event of termination of this agreement for Cause,
the Company may terminate the Executive’s employment after 30 days’ Notice.

 

  (e) For the purpose of this Article 5, “Good Reason” means:

 

  (i) Breach of Agreement. The Company’s material breach of this Agreement,
which breach has not been cured by the Company within 30 days after receipt of
written notice specifying, in reasonable detail, the nature of such breach or
failure from Executive.         (ii) Non-Payment. The failure of the Company to
pay any amount due to Executive hereunder, which failure persists for 30 days
after written notice of such failure has been received by the Company.        
(iii) Change of Responsibilities/Compensation. Any material reduction in
Executive’s title or a material reduction in Executive’s duties or
responsibilities or any material adverse change in Executive’s Base Salary or
any material adverse change in Executive’s benefits.

 

5

 

 

  (iv) Change of Location. Any relocation of the premises at which Executive
works to a location more than 20 kilometers from such location, without
Executive’s consent.

 

  (f) It is agreed that in the event of termination of this agreement if the
Company decides that the Executive’s services are not needed during the
termination period, the Company will continue to be responsible for paying cash
and equity compensation as defined in Article 2 of this Agreement for the entire
termination period. Neither the Company, nor the Executive will be entitled to
any notice, or payment in excess of that specified in this Article 5.        
(g) Upon the termination (whether for cause, disability, death, without cause,
or by way of change of control), the Company shall pay to Executive on the date
required under applicable law: (i) any accrued but unpaid Base Salary for
services rendered as of the date of termination, (ii) (if applicable) any
accrued but unpaid vacation pay, and (iii) the business expenses reasonably
incurred by the Executive up to the date of termination or resignation and
properly reimbursable, in each case less any applicable deductions or
withholdings required by law.

 

Section 5.2 Termination for Cause, Disability or Death

 

In the event that this Agreement and the Executive’s employment with the

 

Company is terminated for Cause, the Company shall provide the Executive written
notice thereof and Executive shall be entitled only to the amounts specified in
Section 5.1 plus all vested common shares and, if applicable options and
warrants.

 

Section 5.3 Termination without Cause

 

In the event this Agreement and the Executive’s employment with the

 

Company is terminated by the Company without Cause (other than for death or
Disability or in connection with a change of control), then in addition to the
amounts specified in Section 5.1 and subject to the Executive’s execution and
non-revocation of a separation agreement containing a general release and waiver
of liability against the Company and anyone connected with it in form acceptable
to the Company, the Executive shall be entitled to receive, and the Company
shall pay the Executive, two (2) years Base Salary (less statutory deductions
and withholdings) in a single lump sum, paid in full within 30 days of
termination. Further, Executive shall be entitled to all vested common and, if
applicable, options and warrants with vesting continuing for 12 months following
termination as applicable.

 

6

 

 

Article 6

Mutual Representations

 

  6.1 The Executive represents and warrants to the Company that the execution
and delivery of this Agreement and the fulfilment of the terms hereof  

 

  (a) will not constitute a default under or conflict with any agreement or
other instrument to which he is a party or by which he is bound; and          
(b) do not require the consent of any person or entity.

 

6.2 The Company represents and warrants to the Executive that this Agreement has
been duly authorized, executed and delivered by the Company and that the
fulfilment of the terms hereof  

 

  (a) will not constitute a default under or conflict with any agreement of
other instrument to which it is a party or by which it is bound; and          
(b) do not require the consent of any person of entity.

 

6.3 Each party hereto warrants and represents to the other that this Agreement
constitutes the valid and binding obligation of such party enforceable against
such party in accordance with its terms subject to applicable bankruptcy,
insolvency, moratorium and similar laws affecting creditors’ rights generally,
and subject, as to enforceability, to general principles of equity (regardless
if enforcement is sought in proceeding in equity or at law).

 

Article 7

notices

 

7.1 Notices. All notices required or allowed to be given under this Agreement
must be made either personally by delivery to or by facsimile transmission to
the address as hereinafter set forth or to such other address as may be
designated from time to time by such party in writing:

 

  (a) in the case of the Company, to:

 

Slinger Bag Inc.

 

To be provided under separate cover within three days after the date hereof; in
the event that Executive does not receive notice of address within such period,
then Executive shall be entitled to send any notice to any email address of the
Company known to Executive and the sending of any such notice shall constitute
receipt of notice whether the Company receives such notice or not.

 

7

 

 

  (b) and in the case of the Executive, to the Executive’s last residence
address known to the Company or juda@slingerbag.com.

 

7.2 Change of Address. Any party may, from time to time, change its address for
service hereunder by written notice to the other party in the manner aforesaid.

 

Article 8

GENERAL

 

8.1 Further Assurances. Each party hereto will promptly and duly execute and
deliver to the other party such further documents and assurances and take such
further action as such other party may from time to time reasonably request in
order to more effectively carry out the intent and purpose of this Agreement and
to establish and protect the rights and remedies created or intended to be
created hereby.     8.2 Waiver. No provision hereof will be deemed waived and no
breach excused, unless such waiver or consent excusing the breach is made in
writing and signed by the party to be charged with such waiver or consent. A
waiver by a party of any provision of this Agreement will not be construed as a
waiver of a further breach of the same provision.     8.3 Amendments in Writing.
No amendment, modification or rescission of this Agreement will be effective
unless set forth in writing and signed by the parties hereto.     8.4
Assignment. Except as herein expressly provided, the respective rights and
obligations of the Executive and the Company under this Agreement will not be
assignable by either party without the written consent of the other party and
will, subject to the foregoing, inure to the benefit of and be binding upon the
Executive and the Company and their permitted successors or assigns. Nothing
herein expressed or implied is intended to confer on any person other than the
parties hereto any rights, remedies, obligations or liabilities under or by
reason of this Agreement. For the avoidance of doubt, it is agreed that in the
event that the Company participates in a merger, acquisition, restructuring,
regoranization or other transaction in which the Company is merged into, sold to
or otherwise becomes part of or owned by another company or entity, this
Agreement will remain in force and be binding on any such successor, surviving
or acquiring company or entity.       8.5 The Company acknowledges and agrees
that the Executive may submit to the Company invoices from a company that
employs him in lieu of invoices on his name. The Executive confirms that any
such invoice will replace his own invoice and he agrees that his fees will be
paid by the Company to third parties provided that it is done as per his
instructions to the Company.       8.6 Severability. In the event that any
provision contained in this Agreement is declared invalid, illegal or
unenforceable by a court or other lawful authority of competent jurisdiction,
such provision will be deemed not to affect or impair the validity or
enforceability of any other provision of this Agreement, which will continue to
have full force and effect.

 

8

 

 

8.7 Headings. The headings in this Agreement are inserted for convenience of
reference only and will not affect the construction or interpretation of this
Agreement.     8.8 Number and Gender. Wherever the singular or masculine or
neuter is used in this Agreement, the same will be construed as meaning the
plural or feminine or a body politic or corporate and vice versa where the
context so requires.     8.9 Time. Time is of the essence in this Agreement.    
8.10 Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of New York without reference to its
conflicts of laws principles or the conflicts of laws principles of any other
jurisdiction, and each of the parties hereto expressly attorns to the
jurisdiction of the courts of the State of New York. The sole and exclusive
place of jurisdiction in any matter arising out of or in connection with this
Agreement will be the applicable New York state or federal court.     8.11 This
Agreement (including all Annexes thereto) constitutes the entire agreement
between the Parties with respect to the subject matter thereof and supersedes
all prior agreements, understandings and negotiations, both written and oral,
between the Parties with respect to this matter.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date and year first above written.

 



Slinger Bag Inc.         /s/Mike Ballardie   Name: Mike Ballardie   Title: CEO  

 



Agreed and accepted:       Nest Consulting Inc.   Name: Juda Honickman   Title:
Authorized Signatory  



 

9

 

 

Annex A

 

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AND PURSUANT TO THE PROVISIONS OF ARTICLE 4 BELOW, MAY NOT
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND
UNTIL REGISTERED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAW OR, IN THE
OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF
THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS
EXEMPT FROM REGISTRATION.

 

WARRANT TO PURCHASE COMMON STOCK

 

Company: Slinger Bag Inc.

 

Holder: Juda Honickman

 

Shares: 2,500,000 shares of the Company’s common stock.

 

Class of Stock: common shares of stock of the Company

 

Exercise Price per share: par value on a cashless basis (as described in more
detail below)

 

Issue Date: 30 April 2020

 

Term: See Section 4.1

 

THIS WARRANT CERTIFIES THAT, for value received as consideration pursuant to
that certain amended and restated service agreement dated 30 April 2020 (the
“Service Agreement”) and for other good and valuable consideration the
sufficiency of which is hereby acknowledged, Holder is entitled to receive the
Shares in the form of fully paid and nonassessable shares of the Company at the
Exercise Price, all as set forth herein, subject to the provisions and upon the
terms and conditions set forth in this Warrant.

 

ARTICLE 1. EXERCISE.

 

1.1 Method of Exercise. Payment.

 

(a) Cash Exercise. The purchase rights represented by this Warrant may be
exercised by the Holder, in whole or in part, by the surrender of this Warrant
(with the notice of exercise form attached hereto as Appendix 1 duly executed)
at the principal office of the Company, and by the payment to the Company, by
certified, cashier’s or other check acceptable to the Company or by wire
transfer to an account designated by the Company, of an amount equal to the
aggregate Exercise Price of the Shares being purchased.

 

(b) Net Issue Exercise. In lieu of exercising this Warrant, the Holder may elect
to receive Shares equal to the value of this Warrant (or the portion thereof
being canceled) by surrender of this Warrant at the principal office of the
Company together with notice of such election, in which event the Company shall
issue to the Holder a number of Warrant Shares computed using the following
formula:

 

10

 

 

Y (A-B)

X = ———————

A

 

Where:   X   =   the number of Shares to be issued to the Holder.             Y
  =   the number of the Shares being exercised on the date of determination.    
        A   =   the fair market value of one Share on the date of determination.
            B   =   the per share Exercise Price (as adjusted to the date of
such calculation).

 

(c) Fair Market Value. For purposes of this Article 1, the per share fair market
value of the Warrant Shares shall mean:

 

(i) If the Company’s Common Stock is publicly traded, the per share fair market
value of the Warrant Shares shall be the average of the closing prices of the
Common Stock as quoted on the Over-the-Counter Bulletin Board, or the principal
exchange on which the Common Stock is listed, in each case for the fifteen
trading days ending five trading days prior to the date of determination of fair
market value;

 

(ii) If the Company’s Common Stock is not so publicly traded, the per share fair
market value of the Warrant Shares shall be such fair market value as is
determined in good faith by the Board of Directors of the Company after taking
into consideration factors it deems appropriate, including, without limitation,
recent sale and offer prices of the capital stock of the Company in private
transactions negotiated at arm’s length.

 

1.2 Delivery of Certificate and New Warrant. Promptly after Holder first
exercises this Warrant, the Company shall deliver to Holder certificates for or
other evidence (reasonably acceptable to the Holder) of the Shares received and,
if this Warrant has not been fully exercised and has not expired, a new Warrant
representing the Shares not so received.

 

1.3 Replacement of Warrants. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and amount to the Company or, in the case of
mutilation, on surrender and cancellation of this Warrant, the Company shall
execute and deliver, in lieu of this Warrant, a new warrant of like tenor.

 

ARTICLE 2. ADJUSTMENTS TO THE SHARES.

 

2.1 Stock Dividends, Splits, Combinations, Etc. If the Company declares or pays
a dividend on the Shares payable in Common Stock, or other securities, then upon
exercise of this Warrant, for each Share acquired, Holder shall receive, without
cost to Holder, the total number and kind of securities to which Holder would
have been entitled had Holder owned the Shares of record as of the date the
dividend occurred. If the Company subdivides the Shares by reclassification or
otherwise into a greater number of shares or takes any other action which
increases the amount of stock into which the Shares are convertible, the number
of shares purchasable hereunder shall be proportionately increased and the
Exercise Price shall remain the same. If the outstanding shares of the Company
are combined or consolidated, by reclassification or otherwise, into a lesser
number of shares, the Exercise Price shall be proportionately increased and the
number of Shares shall be proportionately decreased.

 

11

 

 

2.2 Reclassification, Exchange or Substitution, Etc. Upon any reclassification,
exchange, substitution, or other event that results in a change of the number
and/or class of the securities issuable upon exercise or net exercise of this
Warrant, Holder shall be entitled to receive, upon exercise or net exercise of
this Warrant, the number and kind of securities and property that Holder would
have received for the Shares if this Warrant had been exercised immediately
before such reclassification, exchange, substitution, or other event. The
Company or its successor shall promptly issue to Holder an amendment to this
Warrant setting forth the number and kind of such new securities or other
property issuable upon exercise or net exercise of this Warrant as a result of
such reclassification, exchange, substitution or other event that results in a
change of the number and/or class of securities issuable upon exercise or net
exercise of this Warrant.

 

2.3 Merger or Consolidation. Upon any capital reorganization of the Company’s
capital stock (other than a subdivision, combination, reclassification or
exchange of shares provided for elsewhere in this Section 2) or a merger or
consolidation of the Company with or into another corporation, then as a part of
such reorganization, merger or consolidation, provision shall be made so that
the Holder shall thereafter be entitled to receive upon the exercise of this
Warrant, the number and kind of securities and property of the Company, or of
the successor corporation resulting from such reorganization, merger or
consolidation, to which that Holder would have received for the Shares if this
Warrant had been exercised immediately before such reorganization, merger or
consolidation.

 

2.4 Fractional Shares. No fractional Shares shall be issuable upon exercise or
net exercise of this Warrant and the number of Shares to be issued shall be
rounded up to the nearest whole Share.

 

ARTICLE 3. COVENANTS OF THE COMPANY.

 

3.1 Notice of Certain Events. If the Company proposes at any time (a) to declare
any dividend or distribution upon any of its stock, whether in cash, property,
stock, or other securities and whether or not a regular cash dividend; (b) to
effect any reclassification or recapitalization of any of its stock; or (c) to
merge or consolidate with or into any other corporation, or sell, lease,
license, or convey all or substantially all of its assets, or to liquidate,
dissolve or wind up, then, in connection with each such event, the Company shall
give Holder: (1) at least three (3) days prior written notice of the date on
which a record will be taken for such dividend, distribution, or subscription
rights (and specifying the date on which the holders of Common Stock will be
entitled thereto) or for determining rights to vote, if any, in respect of the
matters referred to in (a) above; and (2) in the case of the matters referred to
in (b) and (c) above at least three (3) days prior written notice of the date
when the same will take place (and specifying the date on which the holders of
Common Stock will be entitled to exchange their Common Stock for securities or
other property deliverable upon the occurrence of such event).

 

3.2 No Stockholder Rights or Liabilities. Except as provided in this Warrant,
the Holder will not have any rights as a stockholder of the Company until the
exercise of this Warrant. Absent an affirmative action by the Holder to purchase
the Shares, the Holder shall not have any liability as a stockholder of the
Company.

 

3.3 Closing of Books. The Company will at no time close its transfer books
against the transfer of this Warrant or of any Shares issued or issuable upon
the exercise of this Warrant in any manner which interferes with the timely
exercise of this Warrant.

 

ARTICLE 4. MISCELLANEOUS.

 

4.1 Term. This Warrant is exercisable in whole or in part at any time and from
time to time on or before the earlier of 5:00 pm GMT on the tenth (10th)
anniversary of the Issue Date.

 

12

 

 

4.2 Legends. This Warrant and the Shares (and the securities issuable, directly
or indirectly, upon conversion of the Shares, if any) shall be imprinted with a
legend in substantially the following form:

 

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR
HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER SAID ACT AND APPLICABLE STATE
SECURITIES LAW OR, IN THE OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER,
PLEDGE OR HYPOTHECATION IS EXEMPT FROM REGISTRATION.

 

4.3 Transfers. This Warrant and the Shares issuable upon exercise of this
Warrant (and the securities issuable, directly or indirectly, upon conversion of
the Shares, if any) may not be transferred or assigned in whole or in part
without compliance with applicable federal and state securities laws by the
transferor and the transferee (including, without limitation, the delivery of
investment representation letters and legal opinions reasonably satisfactory to
the Company, as reasonably requested by the Company). After compliance with all
restrictions on transfer set forth in this Section 4.3, and within a reasonable
time after the Company’s receipt of an executed assignment agreement, the
transfer shall be recorded on the books of the Company upon the surrender of
this Warrant, properly endorsed, to the Company at its principal offices, and
the payment to the Company of all transfer taxes and other governmental charges
imposed on such transfer. In the event of a partial transfer, the Company shall
issue to the new holders one or more appropriate new warrants.

 

4.4 Notices. All notices and other communications from the Company to the
Holder, or vice versa, shall be deemed delivered and effective when given
personally or mailed by first-class registered or certified mail, postage
prepaid, at such address as may have been furnished to the Company or the
Holder, as the case may (or on the first business day after transmission by
facsimile) be, in writing by the Company or such Holder from time to time.
Effective upon receipt of the fully executed Warrant, all notices to the Holder
shall be addressed as set forth on the signature page hereto until the Company
receives notice of a change of address in connection with a transfer or
otherwise. Notice to the Company shall be addressed as set forth on the
signature page hereto until the Holder receives notice of a change in address.

 

4.5 Waiver. This Warrant and any term hereof may be changed, waived, discharged
or terminated only by an instrument in writing signed by the party against which
enforcement of such change, waiver, discharge or termination is sought.

 

4.6 Counterparts. This Warrant may be executed in counterparts, all of which
together shall constitute one and the same agreement.

 

4.7 Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of New York, without giving effect to its principles
regarding conflicts of law.

 

Please indicate your acceptance of these terms by countersigning where indicated
below.

 

Slinger Bag Inc.           Name:   Title:  

 

Agreed and accepted:

 

Juda Honickman

 

13

 

 

Appendix 1

 

SLINGER BAG INC.

 

EXERCISE NOTICE

 

 

Reference is made to the Warrant dated 30 April 2020 between Slinger Bag Inc.
(the “Company”) and Juda Honickman (the “Warrant”). In accordance with and
pursuant to the Warrant, the undersigned hereby elects to exercise the Warrant
to purchase shares of common stock of the Company as set forth below.
Capitalized terms used but not defined herein have the meanings assigned to such
terms in the Warrant.

 

  Date of Exercise:  

 

  Number of shares of ordinary/common (or its equivalent) stock to be purchased:
 

 

Please issue shares of common stock in the following name and to the following
address:

 

Issue to: _________________________________________



_________________________________________

 

Address: _________________________________________

 

Telephone Number: ________________________________

 

Email address: _________________________________

 

Holder: __________________________________________





  By:   Title:



 

14

 